This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0335

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                                Adam Dale Muellner,
                                    Appellant.

                              Filed December 14, 2015
                                     Affirmed
                                 Rodenberg, Judge

                            Stearns County District Court
                              File No. 73-CR-12-9596

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Janelle P. Kendall, Stearns County Attorney, Michael J. Lieberg, Assistant County
Attorney, St. Cloud, Minnesota (for respondent)

Rodd Tschida, Minneapolis, Minnesota (for appellant)

      Considered and decided by Rodenberg, Presiding Judge; Reilly, Judge; and

Klaphake, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

RODENBERG, Judge

          On appeal from his misdemeanor DWI conviction, appellant argues that the

district court lacked authority to reconsider its own pretrial suppression order.       We

affirm.

                                         FACTS

          Around midnight between October 13 and 14, 2012, appellant Adam Dale

Muellner was stopped by a police officer for speeding. After he had stopped appellant,

the officer recognized physical signs of intoxication. Appellant failed field sobriety tests

and took a preliminary breath test showing an alcohol concentration of 0.112. Appellant

was arrested for driving while impaired. He was taken to the police station and was read

the standard implied consent advisory, including the instruction that “Minnesota law

requires you to take the test” and that “refusal to take a test is a crime.” Appellant was

offered and declined the opportunity to use a telephone to call a lawyer. About 42

minutes after the initial stop for speeding, appellant agreed to a DataMaster breath test.

He provided an adequate breath sample, which revealed an alcohol concentration of 0.11.

At no point did the officer have or attempt to obtain a search warrant for appellant’s

breath. Appellant was charged with driving while impaired and driving with an alcohol

concentration greater than the law allows.

          On May 23, 2013, appellant moved to suppress the results of his breath test

pursuant to the United States Supreme Court’s decision in Missouri v. McNeely, which

had been released on April 17, 2013. 133 S. Ct. 1552 (2013). At a hearing on the


                                             2
motion, the district court asked whether the parties preferred a speedy ruling or to “hold[]

off [until] the [Minnesota] Supreme Court gives us some guidance,” referring specifically

to the pending “Brooks case.”        State v. Brooks, 838 N.W.2d 563 (Minn. 2013).

Appellant’s counsel expressed a preference for a speedy ruling. The state did not object.

The district court later granted appellant’s suppression motion, determining that the

breath test was an unreasonable seizure under the holding in McNeely that natural

dissipation of alcohol in the body does not create a per se exigency sufficient to justify a

warrantless seizure for alcohol testing. Noting that State v. Netland “rejects the notion

that submission to a search, under the threat of criminal prosecution for refusal, is

voluntary,” the district court concluded that the breath test was obtained from appellant in

violation of his Fourth Amendment rights. State v. Muellner, No. 73-CR-12-9596 (Minn.

Dist. Ct. Sept. 25, 2013) (citing State v. Netland, 742 N.W.2d 207 (Minn. App. 2007),

aff’d in part and rev’d in part on other grounds, 762 N.W.2d 202 (Minn. 2009)).

       On October 23, 2013, the Minnesota Supreme Court issued its decision in State v.

Brooks, holding that a driver’s voluntary consent to breath testing obviates the need for a

search warrant. 838 N.W.2d at 568. Brooks adopted a totality-of-the-circumstances test

for determining whether consent is voluntary, and held that Minnesota’s law

criminalizing test refusal does not necessarily mean that consent was coerced. Id. at 568-

70.

       Relying on Brooks, the state moved the district court to reconsider its order

suppressing appellant’s breath-test results.     Appellant challenged the district court’s




                                             3
“jurisdiction” to reconsider the suppression order.1 The district court granted the state’s

motion for reconsideration and vacated its prior suppression order without explicitly

addressing appellant’s jurisdictional argument.       After appellant again questioned the

district court’s authority to reconsider its prior ruling, the district court issued an order

memorandum concluding that it retains the authority to reconsider its own rulings during

the pendency of a case properly before it.

       Appellant agreed to a stipulated-facts trial under Minn. R. Crim. P. 26.01, subd. 4,

in order to obtain review of the district court’s revision of its own pretrial ruling. On

January 9, 2015, the district court concluded that appellant was guilty of driving with an

alcohol concentration of 0.08 or more within two hours of driving a motor vehicle. This

appeal followed.

                                      DECISION

       Appellant argues that the district court’s initial order suppressing the breath-test

results became final upon expiration of the time for the state’s pretrial appeal of that

order, and that therefore the district court did not have authority to reconsider its order.

       Whether the district court had authority to grant the state’s motion for

reconsideration is a legal issue that we review de novo. State v. Pflepsen, 590 N.W.2d

759, 763 (Minn. 1999) (“Questions concerning the authority and jurisdiction of the lower

courts are legal issues subject to de novo review.”).


1
  Appellant couches his argument as one of “jurisdiction.” We address the issue as one of
the district court’s authority to reconsider a pretrial ruling under these circumstances.
The district court did not dismiss the complaint against appellant, and the charge of
driving while impaired remained after the district court’s suppression order.

                                              4
       Appellant relies on the procedural rule requiring that pretrial appeals by the state

be filed within five days after the prosecutor is put on notice of the pretrial order. Minn.

R. Crim. P. 28.04, subd. 2(8). The rule itself gives no indication that it applies to limit

the district court’s authority over its own proceedings, and no other Minnesota Rule of

Criminal Procedure addresses motions to reconsider by a district court.

       We have held that “[a]lthough the rules of criminal procedure do not specifically

authorize motions for reconsideration of omnibus rulings, the district court has the

inherent authority to consider such a motion.” State v. Papadakis, 643 N.W.2d 349, 356-

57 (Minn. App. 2002). In Papadakis, we affirmed a district court’s refusal to reconsider

an evidentiary ruling as a proper exercise of discretion, without regard to the timing of

the motion. Id. We emphasized that “a motion for reconsideration may be the most

efficient and preferable course of action” because “it can spare parties the time, trouble,

and expense of an appeal.” Id.

       In State v. Webber, the Minnesota Supreme Court affirmed a district court’s

reconsideration of its pretrial rulings during trial. 262 N.W.2d 157, 159 (Minn. 1977)

(affirming the district court’s authority to reconsider a suppression order in the midst of a

trial, well outside the five-day window for appeal from a pretrial order).

       In State v. Montjoy, the supreme court affirmed the district court’s reconsideration

of its previous ruling suppressing the defendant’s statements at a crime scene. 366

N.W.2d 103, 107 (Minn. 1985). Appellant argues that Montjoy hinged on the fact that

the state’s motion to reopen was brought before the time to file a pretrial appeal had

expired. In affirming the district court’s authority to reopen and reverse its pretrial


                                             5
ruling, the Montjoy court referred to the state’s motion to reopen as “timely,” but did not

further discuss the timing issue. Id. And Montjoy relied on the statement in Webber that

a district court is “free to reconsider” its own rulings during trial. Id. (citing 262 N.W.2d

at 159).

       Appellant relies on Marzitelli v. City of Little Canada, 582 N.W.2d 904, 906

(Minn. 1998), and Mingen v. Mingen, 679 N.W.2d 724, 727 (Minn. 2004), to support his

contention that the district court’s jurisdiction concerning its own orders ends upon

expiration of the appeal period, and that the district court’s orders are then final. But

those cases are easily distinguishable, as they addressed the termination of district courts’

jurisdiction with the appeal period following an entry of judgment at the conclusion of a

case. Marzitelli and Mingen indicate nothing concerning district courts’ authority to

reconsider a pretrial evidentiary ruling while the case remains before the district court.

       Appellant also cites State v. Wollan, 303 N.W.2d 253, 254 (Minn. 1981), and State

v. Palmer, 749 N.W.2d 830, 831 (Minn. App. 2008), to support his position. But Wollan

and Palmer addressed whether a state’s motion to reconsider extends its five-day window

for pretrial appeal, not whether motions to reconsider are subject to the same five-day

window. The state is not the appellant here. Wollan and Palmer have no application.

       Had the state appealed after the expiration of five days from the district court’s

pretrial suppression order, appellate jurisdiction would have been absent under Minn. R.

Crim. P. 28.04, subd. 2. The time limit for pretrial appeals by the state concerns only

appellate jurisdiction and has no impact on the district court’s authority to reconsider its

own rulings.


                                              6
       We hold that the district court had the inherent authority to reconsider its own

pretrial ruling where the district court’s earlier pretrial analysis of the search-and-seizure

issue was rejected by the supreme court in Brooks, decided after the district court’s

pretrial ruling and before final resolution of the case.

       Finally, appellant argues that the district court erred by granting the state’s motion

for reconsideration because the state did not brief the question of the district court’s

authority to reconsider. He accurately states the long-standing principle that a party

cannot raise for the first time on appeal a matter not presented to the court below. See,

e.g., Matter of Welfare of K.T., 327 N.W.2d 13, 16, 17 (Minn. 1982). That principle does

not apply here because the question of the district court’s authority to reconsider was

presented before the district court and the district court clearly ruled on the question.

       Affirmed.




                                               7